Citation Nr: 1009783	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a systemic body 
condition, encompassing nerve damage of the bilateral arms 
and hands, bilateral legs and feet, bilateral scapula area, 
and neck and back; muscle deterioration of the bilateral arms 
and hands and bilateral arms and feet, to include swelling 
and tingling; loss of grip strength; physical and mental 
weakness and fatigue, to include lack of concentration and 
memory loss; and weight loss, to include as due to herbicide 
exposure in Vietnam.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah and an April 2008 rating 
decision issued by the Seattle, Washington VARO.  

As noted by the Board in December 2008, the symptoms included 
in the claim for service connection for a systemic body 
condition were addressed at the RO level as nine separate 
issues, but during the Veteran's May 2008 Travel Board 
hearing, his representative stressed these symptoms should be 
considered as a "systemic body condition" and "looked at 
as in the same determination as multiple sclerosis."  
Therefore, the Board consolidated these matters into a single 
issue in its December 2008 remand.

The Board also noted in December 2008 that the Veteran's July 
2006 Statement of the Case included the issues of service 
connection for polymyalgia rheumatica and exposure to gas in 
service, but that, in his September 2006 Substantive Appeal, 
the Veteran indicated that he was only appealing the issues 
corresponding to the symptoms cited above and excluded 
polymyalgia rheumatica and exposure to gas in service.  The 
Board, therefore, noted in December 2008 that those issues 
are accordingly not on appeal.  Moreover, the Board also 
noted in December 2008 that the Veteran never filed a VA Form 
9 (Appeal to Board of Veterans Appeals) or a similar 
submission in response to a December 2007 Statement of the 
Case addressing a claim for service connection for peripheral 
neuropathy and that the Board, therefore, has no jurisdiction 
over this claim either.  

The Board further noted in December 2008 that the Veteran, in 
a June 2008 statement, had raised the issues of entitlement 
to an increased evaluation for his service-connected 
posttraumatic stress disorder (PTSD) and entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disability (TDIU), 
and that he later submitted a formal TDIU application in 
September 2008.  These matters were referred back to the RO 
for appropriate action in the December 2008 remand, but no 
action has been taken to date.  The Board thus refers the 
issues, over which it presently has no jurisdiction, back to 
the RO again for appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the claims file indicates the existence of 
relevant and recent medical records that have not been 
included with the claims file to date.  The report of the 
Veteran's November 2009 VA general medical examination 
references a nerve conduction study from July 2008 and an 
evaluation report from Dr. Morad Daniel dated in September 
2008 "that describes the symptoms in detail," but these 
records have not been included with the claims file.  An 
October 2008 mental health note from a nurse (Judy Colligan-
Marshall, N.P.) was also described by the examiner.  Dr. 
Daniel's report was further referenced in a statement 
received from the Veteran in February 2010, and the Veteran 
also noted being told by "Dr. Pagel" in July 2008 that his 
peripheral neuropathy was consistent with toxin exposure.  
Records of treatment from both doctors will need to be 
obtained before a determination is made on the claim for 
service connection for a systemic body condition.  38 C.F.R. 
§ 3.159(c)(1) (2009).

In its December 2008 remand, the Board had noted that the 
Seattle VARO had denied service connection for a back 
disorder in April 2008 and had received the Veteran's Notice 
of Disagreement addressing this issue in September 2008.  The 
Board then instructed that action be taken to issue a 
Statement on the Case (SOC) addressing this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. 
§ 19.26 (2009).  A remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, this matter is again remanded for 
issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment from Dr. 
Daniel, Dr. Pagel, and nurse Judy 
Colligan-Marshall should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the Veteran's claim for 
service connection for a systemic body 
condition should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

3.  Additionally, the Veteran and his 
representative must be furnished with a 
Statement of the Case addressing the 
claim for service connection for a back 
disorder.  The applicable laws and 
regulations, as well as the Veteran's 
rights and responsibilities in perfecting 
an appeal as to this claim, should be 
fully set forth in this issuance.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


